TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 12, 2014



                                     NO. 03-13-00102-CR


                                    Isaul Tavera, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error in

the court’s judgment revoking community supervision requiring reversal. However, there was

error in the judgment revoking community supervision that requires correction. Therefore, the

Court modifies the trial court’s judgment revoking community supervision and order imposing

sentence to delete the trial court’s findings that appellant violated the conditions of community

supervision by committing new criminal offenses and to reflect only the grounds orally

pronounced by the trial judge: the failure to report, the failure to pay court ordered monies, and

the failure to complete community service. As modified, the judgment revoking community
supervision is affirmed. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.